McCay, Judge.
There is nothing, either in the language nor in the object of section 3987 of the Code to confine its operation to any particular writs of certiorari. Indeed, the propriety of some kind of notice to the other side is very evident. We think the statute is rather rigid in the consequences which it imposes upon failure, but such is the law, and we are bound by it. We are unable to see why the fact that all writs of certiorari are to be sanctioned by the Judge under the new Constitution can affect the question. Notice is just as necessary now as it was when the certiorari issued, as a matter of course.
Judgment affirmed.